Title: From Thomas Jefferson to William Hilliard, 4 November 1825
From: Jefferson, Thomas
To: Hilliard, William


Dear Sir
Monticello
Nov. 4. 25.
Your letter of Oct 7. has been some time in hand, and the books are now recieved. ill health has prevented my answering it sooner, being still confined mostly to the house I shall on this as on every other occasion make free observations, because they will enable you the better to enter into our views. but I make them under the disadvantage of not having seen the books, and judging from the catalogue only.No 178. 179. Journals of Congress. 9. vols. those noted in the catalogue consist of 85. vols. these therefore are too imperfect to be recieved189. Oeuvres de Rousseau. J. B. 4. v. 8vo altho’ in the catalogue I did not specify Jean Jaques Rousseau, yet his eminence over the other would entitle him to be understood of preference. the work being stated too as in 8. v. 8vo should shew that that in 4. v. 8vo was not the one meant192. Cours de literature par Lavisa & Morpant. the catalogue does not call for this204. Johnson’s works 12. v. 8vo not called for by the catalogue, and we had already a copy216. Hawkins P.C. 2. v. 8vo 13.50 the Catalogue calls for Leach’s edition in 4. v. 8vo priced in Clarke’s catalogue a half guinea less. our library will be far less than some others in the number of volumes but from the choiceness of the selection and particularly the choiceness of the editions, we count on it’s being equal in value. but if these are not strictly  regarded  we shall be disappointed in it’s worth. I have before observed as to editions, that in Greek & Latin books we wish entire strictness, in foreign books a strong regard to the edition named except where a newer and obviously better has been published and a discretionary latitude as to recent editions of English books, and in no case a translation unless expressly specified. in general I wrote the title in the language desired, but where I did not understand the language, I was not always exact in doing that. but the face of the catalogue shews that originals in all languages are what we want, the Professors complain that while your bookstore is furnished with books and editions they mean not to use, those they have desired are not sent. the former consequently remain unsold, and the students unable to proceed for want of the books adopted for the school. I know nothing of this myself, and only repeat what they saw. I hear great complaints on the subject from the Students, and believe their progress essentially retarded by it. Dr Blaetterman told me yesterday he had determined to write to London himself for the books for his school. I mention these things to you because it is for your advantage as well as  ours they should be known to you. Blaetterman has 13. Anglo Saxon students and but a single dictionary, grammar or other A-S. book for the whole. I hope we shall be better supplied after a while. Accept the assurance of my great esteem and respectTh: Jefferson